JOAN BERNARD ARMSTRONG, Judge.
On May 8, 2002 B.F. Carvin Construction Company, Inc. (“Carvin”) filed, in the 29th Judicial District Court for St. Charles Parish, an action against Plaquemines Parish Law Enforcement District (“PPLED”) *351challenging an arbitration panel’s discovery order. On May 14, 2002, the PPLED filed, in the 25th Judicial District Court for Plaquemines Parish, an action against Car-vin for enforcement of the same arbitration panel discovery order.
Carvin filed an exception of lis pendens in the 25th JDC action on the ground that the 29th JDC action was filed some days earlier. The trial court overruled Carvin’s exception and Carvin brings the present writ application as to that ruling.
Actions against a political subdivision must be brought in' the judicial district where the political subdivision is located. La. R.S. 13:5104. Therefore, the PPLED could be sued only in the 25th JDC. Consequently, the suit filed earlier in the 29th JDC could not be a basis for an exception of Us pendens. The writ application is denied.

WRIT DENIED.